Case: 15-31110      Document: 00513602264         Page: 1    Date Filed: 07/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-31110                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            July 20, 2016
DIANNE ROBERTSON; DARRELL EVERETT,                                         Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

THIBODAUX CITY; SCOTT SILVERII; EDDIE RODRIGUE,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-1951


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       The district court judgment dismissing the Plaintiffs’ cause of action for
the failure to state a legal claim is affirmed. As that court has explained,
Plaintiffs have failed to allege any constitutional right infringed or any legal
ground that would justify the relief sought.
       AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.